DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December, 2020 has been entered.
 
Response to Amendment
This Office Action is in response to applicant's communication filed 17 December, 2020. Claims 1, 11, 15, 16 and 23 have been currently amended.  No claim has been currently canceled. Claims 25-28 have been added. As a result, claims 1-28 are now pending in this application.

                                                   Response to Arguments 
Applicant's remark filed 17 December, 2020 with respect to the rejections of independent claims 1-28 as amended under 35 U.S.C 103, have been considered. The Applicant’s remark and amendments to the claims were considered with the results that follow.

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	Applicant’s argument, see remark pages 8-9, filed on filed 17 December, 2020, with respect to the rejections of independent claims 1, 15 and 16 under 35 U.S.C 102, Applicant argued that Drogobetski does not disclose computing one or more new attributes.

 In response, The Examiner respectfully disagrees. After further review the invention as claimed in light of Drogobetski’s invention involves retrieving multiple celebrity rating categories, the non-overlapping time periods are retrieved. In Para [0079] of Drogobetski teaches once a user selects a set of celebrity geolocations to visit, a request for a tour is received by VELVET ROPES server including routing or tour generation algorithms that create a best tour path from the user geolocation through multiple celebrity geolocation destinations with respect to some predetermined metrics such as distance or travel time (i.e. one or more new attributes)). Examiner correlates 

b)	Applicant’s argument, see remark page 9, filed on filed 17 December, 2020, with respect to the rejections of independent claims 1, 15 and 16 under 35 U.S.C 102, Applicant respectfully submits that Drogobetski does not disclose "adding, by the computer, the one or more new attributes as computed, to the labeled instance in the labelled dataset." 
In response, The Examiner respectfully disagrees. In paragraph of Drogobetski teaches on paragraph [0125] which teaches the user may search for street addresses directly.  Search results are displayed within panel 1970.  Each search result is associated with at least a street address, and possibly a name or a photo.  Additionally, each search result may be labeled with an icon to indicate the type of the geolocation.  For example, a home symbol 1972 indicates that Mi Place is a residence such as a house a condo, while a hotspot symbol 1974 indicates that Miller Park South is a celebrity hotspot.
Examiner correlates labeling search result with an icon to indicate the type of the geolocation, for example ‘a home symbol 1972’ indicates that Mi Place is a residence such as a house a condo interpreted as ‘automatically adding the one or more new attributes to the labeled instance’, wherein in user perform the search only, but the system automatically add name or symbol as ‘attributes’ to the geolocation as ‘instance’.\

 In response, The Examiner respectfully disagrees. In paragraph [0081] \user avatar is a user-uploaded image, and may be used as ‘a map marker to indicate a user geolocation in a digital celebrity map, for example’ label to be assigned to an instance’, where a user can access the VELVET ROPES system without having an account or explicitly logging in, user information panel may further include options for retrieving help, for signing up for service, and for logging into the service. Examiner correlates retrieving help, for signing up for service, and for logging into the service interpreted as ‘new features’ and  [0087] of Drogobetski also teaches that hotspot 634 may be labeled with a pin instead of an avatar, or an avatar of the place itself rather than the avatar of visiting celebrities.  Invocating a linked item within results panel 650 corresponding to hotspot 634 may then lead to a list of celebrities who have paid visits to this place before.  Moreover, an avatar for Tom Hiddleston shown at celebrity place 636 may be encircled with yet another color or shade to indicate that this is a place where Tom Hiddleston has made appearances and has been sighted by the media or the public. In Paragraph [0104] further teaches label 1131 indicates that the overall celebrity tour would take 5 minutes to drive through without stopping, label 1132 indicates that the overall celebrity tour would take 28 minutes on foot, again without stopping at any of the 
Examiner correlates labeling hotspot a pin or an avatar of the place itself labels which is indicate that this is a place where different celebrities have shown. The hotspot can be identified or labelled by a pin or an avatar recognized as the indicative feature of the hypothesis process that has been automatically has been performed that has been explained the characteristic of celebrities places. Each label with an icon to indicate the type of the geolocation and function of the tour.
In paragraph [0142] of Drogobetski further teaches when location and time information are indeed available, the image currently under consideration represents a sighting event. Thus at step 2340, the image is added to a celebrity sighting event, and sightings database 286 is updated accordingly.  Once a sighting event has been added, the image source is checked at step 2350 to determine if it is reliable. Examiner correlates database updating by adding sightings event in sighting database as the labeled dataset in order to perform hypothesis generation.
d)	Applicant’s argument, see remark page 11, filed on filed 17 December, 2020, with respect to claims 11 and 23. Applicant respectfully submits that Drogobetski does not disclose “building a predictive model based on the labeled dataset and the new attributes of each labeled instance in the labeled dataset, wherein the predictive model is configured to predict a label for an unlabeled instance”.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, the examiner finds the combination of the Drogobetski broadly teach the invention as claimed. After consideration of arguments, rejection of claims 1-10, 12-22 and 24 under 35 U.S.C. § 102 is proper and is, therefore, maintained.
However, Applicant’s arguments, see remark, filed 17 December, 2020, with respect to the rejections of claim 11 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn newly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication US 2016/0171011 A1 issued to Aleksandr Drogobetski et al. (hereinafter as " Drogobetski ").
With respect to claim 1, Drogobetski teaches a method comprising: obtaining a labeled dataset, wherein each labeled instance in the labeled dataset comprising one or quick access panel facilitates user check-in and ‘sighting reports (i.e. labeled dataset)’ which leads to a list of places where the user has previously checked-in, and ‘each check-in may be associated with a time, geolocation, an image, or user comments (i.e. each labeled instance comprising one or more attributes and a target label)’, and Para [0087] teaches a celebrity places page 600 containing a celebrity map, wherein 631 shown the user's own position or geolocation); 
obtaining an auxiliary dataset, wherein the auxiliary dataset comprising auxiliary instances, each of which comprising attributes, wherein the attributes comprising one or more geospatial attributes (see Para [0060]-[0061], ‘celebrity places or geolocations within a map area (i.e. an auxiliary dataset, wherein the auxiliary dataset comprising auxiliary instances)’ surrounding the user geolocation are then retrieved from celebrity databases hosted on a server, then user the user may wish to see the most number of celebrity homes within the proximity of his or her own geolocation according to ‘celebrity name, celebrity status, celebrity rating, celebrity geolocation type, and distance of a celebrity geolocation from the user geolocation (i.e. one or more geospatial attributes)’); and 
automatically performing, by a computer, hypothesis generation based on the labeled dataset (see Para [0142], when location and time information are indeed available, the image currently under consideration represents a sighting event. Thus at step 2340, the image is added to a celebrity sighting event, and sightings database 286 is updated accordingly.  Once a sighting event has been added, the image source is checked at step 2350 to determine if it is reliable (i.e. generating hypothesis based on ‘adding sightings event in sighting database’ as the labeled dataset)),
wherein the hypothesis comprises one of: 
an indication to a label to be assigned to an instance; and a new feature (see Para [0081], user avatar is a user-uploaded image, and may be used as ‘a map marker to indicate a user geolocation in a digital celebrity map (i.e. a label to be assigned to an instance)’, where a user can access the VELVET ROPES system without having an account or explicitly logging in, user information panel may further include options for ‘retrieving help, for signing up for service, and for logging into the service (i.e. new feature)’, and Para [0104] further teaches label 1131 indicates that the overall celebrity tour would take 5 minutes to drive through without stopping, label 1132 indicates that the overall celebrity tour would take 28 minutes on foot, again without stopping at any of the locations, while label 1133 indicates that the tour covers 1.4 miles in distance.  Such summary estimates allow the user to adjust his or her itinerary if necessary.  Alternatively, in some embodiments, related information panel 1130 provides information on the next celebrity place on the tour);
wherein said automatically performing hypothesis generation comprises (see Para [0142], when location and time information are indeed available, the image currently under consideration represents a sighting event. Thus at step 2340, the image is added to a celebrity sighting event, and sightings database 286 is updated accordingly.  Once a sighting event has been added, the image source is checked at step 2350 to determine if it is reliable (i.e. generating hypothesis based on adding sightings event in sighting database), for each labeled instance in the labeled dataset:
selecting one or more auxiliary instances in the auxiliary dataset based on a geospatial relation between the at least one geospatial attribute of the labeled instance and the one or more geospatial attribute of the auxiliary instance (see Para [0061], the user may wish to see the most number of celebrity homes within the proximity of his or her own geolocation, and selecting favorite celebrities geolocations (i.e. selecting one or more auxiliary instances) by using filtering process which include celebrity name, celebrity status, celebrity rating, celebrity geolocation type (i.e. geospatial attribute of the labeled instance), and ‘distance of a celebrity geolocation (i.e. geospatial attribute of the auxiliary instance)’ from the user geolocation), and Para [0072] further teaches celebrity geolocations database contains ‘different types of celebrity geolocations or places, each linked with one or more celebrities (i.e. ‘auxiliary instances’ such as entities with geospatial presence)’ within ‘celebrities database (i.e. ‘auxiliary dataset’)).
computing, based on selected one or more auxiliary instances, one or more new attributes (see Para [0079], once a user ‘selects a set of celebrity geolocations (i.e. selecting one or more auxiliary instances)’ to visit, a request for a tour is received by VELVET ROPES server including routing or tour generation algorithms that ‘create a best tour path from the user geolocation through multiple celebrity geolocation destinations with respect to some predetermined metrics such as distance or travel time (i.e. one or more new attributes)); and 
ach search result is associated with at least a street address, and possibly a name or a photo.  Additionally, each search result may be labeled with an icon to indicate the type of the geolocation.  For example, a home symbol 1972 indicates that Mi Place is a residence such as a house a condo, while a hotspot symbol 1974 indicates that Miller Park South is a celebrity hotspot, and Para [0085] quick access panel facilitates user check-in and ‘sighting reports (i.e. labeled dataset)’.  
Claims 15 and 16 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Drogobetski teaches said automatically performing hypothesis generation comprises: computing a distance between the at least one geospatial attribute of the labeled instance and between the one or more geospatial attribute of the auxiliary instance (see Para [0080], determine ‘optimal routes (i.e. distance)’ with respect to some predetermined metrics such as distance or travel time from the user geolocation through multiple celebrity geolocation destinations).  

Claim 17 is substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Drogobetski teaches selecting comprises utilizing the distance to determine the geospatial relation (see Para [0080], routing or tour generation algorithms that create a ‘best tour path from the user geolocation through multiple celebrity geolocation destinations’ (i.e. determine the geospatial relation), such algorithms determine optimal routes with respect to some predetermined metrics such as distance or travel time).  
Claim 18 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Drogobetski teaches computing comprises utilizing the distance to compute the one or more new attributes (see Para [0012], filtering criteria include ‘celebrity name, celebrity status, celebrity rating, celebrity geolocation type (i.e. one or more new attributes), and distance of a celebrity geolocation from the user geolocation).  
Claim 19 is substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 5, Drogobetski teaches said selecting comprises selecting the one or more auxiliary instances whose geospatial location is within a threshold distance from a geospatial location of the labeled instance (see Para [0150], the comparison of a user credibility score to a credibility threshold, and Para [0060]-[0061], teaches celebrity places or geolocations within a map area surrounding the user geolocation are then retrieved from celebrity databases hosted on a server, then user the user may wish to see the most number of celebrity homes within the proximity of his or her own geolocation, and [0070] which details that each celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place (i.e. determining a geospatial distance between the two locations)).  
Claim 20 is substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 6, Drogobetski teaches computing comprises computing a number of entities having a value of an attribute in the selected one or more auxiliary instances, wherein the one or more new attributes comprise a new attribute representing the number of entities having a value of an attribute within a threshold distance from the geospatial location of the labeled instance (see Para [0072], each celebrity geolocation is associated with either an explicit address, or a set of geographical coordinates that can identify the physical location or position of the place).  
Regarding claim 7, Drogobetski teaches said computing comprises determining one or more attributes of a closest instance of an entity type to the geospatial location of the labeled instance based on the selected one or more auxiliary instances, wherein the one or more new attributes comprise a new attribute representing a value of an attribute of the entity type for the closest instance of the entity type to the geospatial location of the labeled instance (see Para [0079], once a user selects a set of celebrity geolocations to visit, a request for a tour is received by VELVET ROPES, and the celebrity tour may be sent to and displayed on the user device, so that the user may follow corresponding navigation directions to visit celebrity geolocations of interest to them).  
Regarding claim 8, Drogobetski teaches said automatically performing hypothesis generation comprises: determining a collection of entities within a threshold distance of a geospatial location of the labeled instance, wherein the geospatial location of the labeled instance is determined based on the at least one geospatial attribute of the labeled instance (see Para [0154], when multiple users report sightings of the same celebrity at around the same time and location, verification may or may not be necessary if at least one of the reporting users have a credibility score above a certain threshold).  
 
Claim 21 is substantially similar to claim 8, and therefore likewise rejected.
Regarding claim 9, Drogobetski teaches the one or more new attributes comprise a plurality of new attributes, each of which stating a minimal distance to an instance of a different entity type  (see Para [0061], filtering criteria include celebrity name, celebrity status, celebrity rating, celebrity geolocation type, and distance of a celebrity geolocation from the user geolocation).  
Regarding claim 10, Drogobetski teaches said selecting the one or more auxiliary instances is based on each of the one or more auxiliary instances comprising a containing shape that comprises a geospatial representation of the labeled instance, wherein the one or more new attributes comprise attributes associated with containing six celebrity places are drawn with celebrity avatars, although other location markers such as colored or shaped pins).  
Claim 22 is substantially similar to claim 10, and therefore likewise rejected.

Regarding claim 12, Drogobetski teaches analyzing the labeled dataset and the new attributes of each labeled instance in the labeled dataset to derive geospatial insights; and displaying the geospatial insights to a user (see Drogobetski: Para [0079], the map area has a default radius around the given user geolocation, customized according to the display interface and display scale of the user device).
Claim 24 is substantially similar to claim 12, and therefore likewise rejected.

Regarding claim 13, Drogobetski teaches performing hypothesis validation to select a proper subset of one or more potential hypotheses, wherein each of the one or more potential hypotheses is associated with at least one of the one or more new attributes (see Para [0092], engaging the user to select or set criteria for automatically generating a tour to celebrity places displayed within map).  
Regarding claim 14, Drogobetski teaches performing an abstraction method to enrich the auxiliary dataset with abstracted features, wherein said automatically performing hypothesis generation comprises using the abstracted features (see Para [0121], if a user runs into Miley Cyrus on Hollywood Boulevard and reports the event with an image or a text update, the VELVET ROPES system may process the user sighting report).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  U.S Patent Application Publication US 2016/0171011 A1 issued to Aleksandr Drogobetski et al. (hereinafter as " Drogobetski ") in view of Steven Elliot Stupp et al. (Patent Application Publication Number US 9904659 B1, hereafter referred to as ‘Stupp’).

Regarding claim 11, Drogobetski teaches s building a predictive model based on the labeled dataset and the new attributes of each labeled instance in the labeled create real-time celebrity standings based on both current and historical data.  Such a celebrity rating system enables the user to pick up on new and upcoming stars, to find celebrities who have been popular for extended periods of times), wherein the predictive model is configured to predict a label for an unlabeled instance (see Para [0126], the user may upload a photo and add a comment or a time stamp to the reported sighting event, and selecting upload photo option 1982 opens an additional page where the user may browse through a local user device camera roll to select and upload one or more sighting photos, and to add tags or comments to each photo).
However, Drogobetski does not explicitly teaches “wherein the predictive model is trained using a learning technique”.
However, Stupp teaches “wherein the predictive model is trained using a learning technique (see col. 10 lines 64-67 and col. 11 lines 1-7, providing a predictive model based at least on the subset of electrical signals, the pattern of neural activity and a supervised-learning technique and wherein the predictive model provides a value for a therapeutic intervention for an individual based on at least some of the subset of electrical signals)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Drogobetski’s method for generating a tour on a digital celebrity map with the teaching of Stupp’s method for identifying a subset of electrical signals. Drogobetski and Stupp are in the same field of invention because all of them teach hypothesis testing performance.

Claim 23 is substantially similar to claim 11, and therefore likewise rejected.
Regarding claim 25, the claim is rejected by the same rationale as stated in claim 11 rejection. Stupp further teaches wherein the hypothesis validation comprises selecting a subset of potential hypotheses based on a statistical metric (see col. 18 lines 2-10, a subset of the data may be selected randomly or pseudo-randomly in order to determine one or more contingency tables which may be generated L times using approximate random sampling, and statistical relationships for at least M of these L contingency tables may be used (including combining and/or averaging) to determine whether or not the neural activity and the corresponding compound variable are independent in the data).  
Regarding claim 26, the claim is rejected by the same rationale as stated in claim 16 rejection. Stupp further teaches wherein the method further comprises performing hypothesis validation to select a subset of one or more potential hypotheses col. 18 lines 2-10, a subset of the data may be selected randomly or pseudo-randomly in order to determine one or more contingency tables which may be generated L times using approximate random sampling), wherein each of the one or more potential a given statistical relationship may be used to perform hypothesis testing to determine if the associated given compound variable and the neural activity are statistically independent (or dependent) based on a statistical confidence value (for example, based on a statistical significance value or criterion)), and wherein the hypothesis validation comprises selecting a subset of potential hypotheses based on a statistical metric (see col. 10 lines 30-36, selecting a given subset of the combinations having statistical associations that are larger than a given statistical-association threshold value).  
Regarding claim 27, the claim is rejected by the same rationale as stated in claim 16 rejection. Stupp further teaches wherein the learning technique is a supervised learning technique (see col. lines 63-67, the calculating may involve a supervised learning technique).  

Claim 28 is substantially similar to claim 27, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lospinoso; Josh discloses US 2014/0250033 A1 statistically modeling social behavior.

                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANDALIB F LODHI/           Examiner, Art Unit 2162                                                                                                                                                                                                        05/20/2021
/MATTHEW ELL/           Primary Examiner, Art Unit 2145